Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on June 28, 2021 and also was filed after the mailing date of the application on January 06, 2022. Both the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered. 
Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,047,832 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-20 of U.S. Patent No. US 11,047,832 B2 reads on the corresponding limitation of claims 1-15 of the current application 17/361,391. Both the current application and published patent disclose an activation of handheld motion control device.

Comparing claims of the current application and claims 1-20 of the U.S. Patent No. US 11,047,832 B2 is given below:- 

17/361,391
US 11,047,832 B2
Claim 1: An electronic panel comprising:
a base substrate having a first area, a second area, and a third area, the second area disposed between the first area and the third area;






a crack sensing pattern in the first area; 

a crack sensing line in the third area; and 

a connection line comprising a floating portion connecting the crack sensing pattern to the crack sensing line via the second area,
wherein the crack sensing pattern and the floating portion are electrically insulated from the plurality of sensing electrodes.

Claim 2: The electronic panel of claim 1, wherein the floating portion is at the same layer as the crack sensing pattern.
Claim 1: An electronic panel comprising: 
a base substrate having a first area, a second area adjacent to the first area, and a third area adjacent to the second area, the second area disposed between the first area and the third area; 

a plurality of sensing lines in the third area and electrically connected to the plurality of sensing electrodes; 
a crack sensing pattern in the first area and spaced apart from the plurality of sensing electrodes; 
a crack sensing line in the third area and spaced apart from the plurality of sensing lines; and 
a connection line comprising a floating portion connecting the crack sensing pattern to the crack sensing line via the second area, wherein the floating portion is at the same layer as the crack sensing pattern, is spaced apart from the plurality of sensing electrodes, and is electrically insulated from the plurality of sensing electrodes.


Claim 3 corresponds to claim 6 of US Patent No. US 11,047,832 B2;

Claim 4 corresponds to claim 7 of US Patent No. US 11,047,832 B2;
Claim 5 corresponds to claim 8 of US Patent No. US 11,047,832 B2;

Claim 6 corresponds to claim 9 of US Patent No. US 11,047,832 B2;

Claim 7 corresponds to claim 10 of US Patent No. US 11,047,832 B2;
Claim 8 corresponds to claim 11 of US Patent No. US 11,047,832 B2;

Claim 9 corresponds to part of claim 12 of US Patent No. US 11,047,832 B2;

Claim 10 corresponds to claim 13 of US Patent No. US 11,047,832 B2;
Claim 11 corresponds to claim 15 of US Patent No. US 11,047,832 B2;

Claim 12 corresponds to claim 16 of US Patent No. US 11,047,832 B2;

Claim 13 corresponds to claim 4 of US Patent No. US 11,047,832 B2;
Claim 14 corresponds to claim 5 of US Patent No. US 11,047,832 B2;

Claim 15 corresponds to claim 12 of US Patent No. US 11,047,832 B2(as the crack sensing pattern is at first/sensing area, it is obvious to one of ordinary skill in the art that crack sensing pattern would detect a crack of the first area).
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-3, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon(US 2016/0307971 A1) in view of MORRISON et al.(US 2021/0349546 A1)(herein after MORRISON).
Regarding claim 1, Jeon teaches an electronic panel(light emitting diode display, Para-3) comprising:
 
a base substrate(substrate 110, fig.4) having a first area, a second area, and a third area, [the second area disposed between the first area, and a third area](display area p, peripheral area S, crack sensing member 500, fig.1, Para-31);

a plurality of sensing electrodes(first touch electrode 410; second touch electrode 420, fig.3, Para-43) in the second area;
(500, 600, 800, fig.5, Para-76, 86, 88);

a crack sensing line in the third area(crack sensing member 500, fig.1, Para-31); and

a connection line comprising a floating portion(sensing connection line 511, fig.1) connecting the crack sensing pattern to the crack sensing line via the second area(Para-56), and

wherein the crack sensing pattern and the floating portion are electrically insulated from the plurality of sensing electrodes(it is obvious to one of ordinary skill in the art that crack sensing pattern and floating portion are insulated from the sensing electrode in order to perform the desired function. Otherwise the electronic panel would be non-functional).

Jeon fails to discloses expressly the touch panel, wherein the second area disposed between the first area, and a third area on the base substrate.

    PNG
    media_image1.png
    748
    588
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    724
    552
    media_image2.png
    Greyscale

Claimed invention 	   		    Prior Art

However, MORRISON teaches a touch sensitive panel having a mechanical input device in the center, wherein the base substrate(substrate) having a first area(area where switch element 2230 and electronic device 2250 is placed), a second area (area surrounding the area containing 2230, 2250, 2270 upto edge of the touch panel 2205), and a third area(peripheral area where connecting lines are connected to contact strips 2305, fig.23 ), the second area disposed between the first area, and a third area(fig.23). In the prior art, 2230, 2250 and 2270 combinedly equivalent to crack sensing pattern, sensing electrodes as touch sensing electrodes of touch panel and electrodes 2310 as crack sensing lines.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Jeon with the teaching of MORRISON to include the feature in order to provide an electronic device capable of simultaneously receiving one or more actual touches from a surface of a transparent touch panel and presses or effective presses from a mechanical input device such as a button or joystick or slider or dial or the like located within the active region of the touch panel.

Regarding claim 2, Jeon as modified by MORRISON teaches the electronic panel of claim 1, wherein the floating portion is at the same layer as the crack sensing pattern(Para-56/57, Jeon)(moreover, both floating portion and crack sensing pattern are on the buffer layer 120 or substrate 110).

Regarding claim 3, Jeon as modified by MORRISON teaches the electronic panel of claim 1, wherein each of the plurality of sensing electrodes comprises:

a first sensing electrode(410) comprising a first sensing pattern(fig.3) and a first connection pattern connected to the first sensing pattern(fig.3, Para-45, Jeon); and

a second sensing electrode(420) comprising a second sensing pattern(fig.3) spaced apart from the first sensing pattern, (425, fig.3, Jeon)at a different layer(430, fig.4, Jeon) from the first connection pattern(410) and connected to the second sensing pattern(425, fig.4, Jeon), 

wherein the floating portion(2310, fig.23, MORRISON) is at the same layer as the first connection pattern or the second connection pattern(fig.23, MORRISON)(all components in a touch panel are placed on a single substrate).

Regarding claim 6, Jeon as modified by MORRISON teaches the electronic panel of claim 3, wherein the floating portion comprises:
 
a first floating portion connected to a first end of the crack sensing pattern(figs.4,9-10,&23, MORRISON); and 

a second floating portion spaced apart from the first floating portion and connected to a second end of the crack sensing pattern(figs.4,9-10,&23, MORRISON).

Regarding claim 7, Jeon as modified by MORRISON teaches the electronic panel of claim 6, wherein at least one of the first floating portion or the second floating portion has an integral shape(figs.4,9-10,&23, MORRISON; fig.3, Jeon)(claim should define an integral shape).

claim 9, Jeon as modified by MORRISON teaches the electronic panel of claim 3, further comprising:

a connection line at the first area and connecting two of the first sensing patterns of the first sensing electrodes, the two first sensing patterns being spaced apart from each other with the first area therebetween(figs.4&7, MORRISON), 

wherein the connection line is at the same layer as the crack sensing pattern(fig.23, MORRISON)(all components in a touch panel are placed on a single substrate), and the connection line and the crack sensing pattern are spaced apart from each other (figs.4,9-10,&23, MORRISON).

Regarding claim 10, Jeon as modified by MORRISON teaches the electronic panel of claim 9, wherein a first end of the connection line is connected to the first connection pattern connected to one of the two first sensing patterns, and a second end of the connection line is connected to the first connection pattern connected to the other of the two first sensing patterns(figs.4,9-10,&23, MORRISON).

Regarding claim 14, Jeon as modified by MORRISON teaches the electronic panel of claim 1, further comprising a hole(through hole 225, fig.4, MORRISON) in the first area and configured to (substrate 230, fig.2, MORRISON), wherein the crack sensing pattern has an open curve shape extending along an edge of the hole(fig.23, MORRISON).

Regarding claim 15, Jeon teaches an electronic panel(light emitting diode display, Para-3) comprising:
 
a base substrate(substrate 110, fig.4) having a first area, a second area, and a third area, [the second area disposed between the first area, and a third area](display area p, peripheral area S, crack sensing member 500, fig.1, Para-31);

a plurality of sensing electrodes(first touch electrode 410; second touch electrode 420, fig.3, Para-43) in the second area;
 
a crack sensing pattern in the first area(500, 600, 800, fig.5, Para-76, 86, 88);

a crack sensing line in the third area(crack sensing member 500, fig.1, Para-31); and

a connection line comprising a floating portion(sensing connection line 511, fig.1) connecting the crack sensing pattern to the crack sensing line via the second area(Para-56), and wherein the crack sensing pattern and the floating portion are electrically insulated from the plurality of sensing electrodes(it is obvious to one of ordinary skill in the art that crack sensing pattern and floating portion are insulated from the sensing electrode in order to perform the desired function. Otherwise the electronic panel would be non-functional),

wherein the crack sensing pattern is to detect a crack of the first area(it is obvious to one of ordinary skill in the art that as the crack sensing pattern is in first area, it would detect crack in the first area also).

Jeon fails to discloses expressly the touch panel, wherein the second area disposed between the first area, and a third area on the base substrate.

However, MORRISON teaches a touch sensitive panel having a mechanical input device in the center, wherein the base substrate(substrate) having a first area(area where switch element 2230 and electronic device 2250 is placed), a second area (area surrounding the area containing 2230, 2250, 2270 upto edge of the touch panel 2205), and a third area(peripheral area where connecting lines are connected to contact strips 2305, fig.23 ), the second area disposed between the first area, and a third area(fig.23). In the prior art, 2230, 2250 and 2270 combinedly equivalent to crack sensing pattern, sensing electrodes as touch sensing electrodes of touch panel and electrodes 2310 as crack sensing lines.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Jeon with the teaching of MORRISON to include the feature in order to provide an electronic device capable of simultaneously receiving one or more actual touches from a surface of a transparent touch panel and presses or effective presses from a mechanical input device such as a button or joystick or slider or dial or the like located within the active region of the touch panel.

9.	Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon(US 2016/0307971 A1) in view of MORRISON et al.(US 2021/0349546 A1) and further in view of Kim et al.(US 2018/0224984 A1)(herein after Kim).

Regarding claim 4, Jeon as modified by MORRISON is not found to teach expressly the electronic panel of claim 3, wherein at least one of the first sensing pattern or the second sensing pattern comprises: a main portion comprising a plurality of opening portions; and a plurality of floating patterns at the plurality of opening portions and spaced apart from the main portion, wherein the floating portion is on at least one of the plurality of opening portions.

However, Kim teaches a touch sensing display device, wherein at least one of the first sensing pattern or the second sensing pattern comprises:

a main portion comprising a plurality of opening portions (fig.6A, Para-96, 123); and

a plurality of floating patterns at the plurality of opening portions and spaced apart from the main portion(Para-96),

wherein the floating portion is on at least one of the plurality of opening portions(Para-96, 123).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Jeon further with the teaching of Kim to include the feature in order to provide a touch sensing display device having improved touch sensitivity and where erroneous operation caused by a noise signal is prevented.

Regarding claim 5, Jeon as modified by MORRISON and Kim teaches the electronic panel of claim 3, wherein the floating portion is at the same layer as the main portion(figs.6A&7, Para-123, Kim) (Moreover all components in a touch panel are placed on a single substrate).

claim 13, Jeon as modified by MORRISON is not found to teach expressly the electronic panel of claim 1, further comprising a plurality of pixels at the second area and configured to provide a plurality of light-emitting areas, and wherein each of the plurality of sensing electrodes comprises a plurality of mesh lines defining a plurality of mesh opening portions, and the plurality of mesh opening portions overlap the plurality of light-emitting areas.

However, Kim teaches a display device, further comprising a plurality of pixels(plurality of pixels P, fig.1, Para-77)  at the second area and configured to provide a plurality of light-emitting areas(Para-78), and

wherein each of the plurality of sensing electrodes comprises a plurality of mesh lines defining a plurality of mesh opening portions(figs.4&5 and related text), and the plurality of mesh opening portions overlap the plurality of light-emitting areas(mesh-shape electrode, Para-107).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Jeon further with the teaching of Kim to include the feature in order to provide an organic light emitting display device having improved touch sensitivity.
Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon(US 2016/0307971 A1) in view of MORRISON et al.(US 2021/0349546 A1) and further in view of LEE et al.(US 2018/0 033355 A1)(herein after LEE).

Jeon as modified by MORRISON is not found to teach expressly the electronic panel of claim 1, wherein the connection line further comprises

Claim 11: a pattern connection portion connecting the floating portion to the crack sensing pattern, wherein the pattern connection portion is at a different layer than the floating portion.

Claim 12: a line connection portion connecting the floating portion to the crack sensing line, wherein the line connection portion is at a different layer than the floating portion.

However, LEE teaches a display device with crack sensing line, wherein the connection line further comprises

Claim 11: a pattern connection portion connecting the floating portion to the crack sensing pattern(figs.2-4. Para-63), wherein the pattern connection portion is at a different layer than the floating portion(figs.2-4. Para-63).

Claim 12: a line connection portion connecting the floating portion to the crack sensing line(figs.2-4. Para-63),
 
wherein the line connection portion is at a different layer than the floating portion(figs.2-4. Para-63).

The prior art, as embodied in the teachings of Jeon, MORRISON and LEE, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable(the combination would prevent short circuits between the first crack sensing line and the adjacent wires).

Examiner Note

11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692